

115 HR 2536 IH: Renew America’s Schools Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2536IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for grants for energy efficiency improvements and renewable energy improvements at
			 public school facilities.
	
 1.Short titleThis Act may be cited as the Renew America’s Schools Act of 2017. 2.Grants for energy efficiency improvements and renewable energy improvements at public school facilities (a)DefinitionsIn this section:
 (1)Eligible entityThe term eligible entity means a consortium of— (A)one local educational agency; and
 (B)one or more— (i)schools;
 (ii)nonprofit organizations; (iii)for-profit organizations; or
 (iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.
 (2)Energy improvementsThe term energy improvements means— (A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs including but not limited to improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems and controls;
 (B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health including but not limited to indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and
 (C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation to a school.
 (b)AuthorityFrom amounts made available for grants under this section, the Secretary of Energy shall provide competitive grants to eligible entities to make energy improvements authorized by this section.
 (c)PriorityIn making grants under this subsection, the Secretary shall give priority to eligible entities that have renovation, repair, and improvement funding needs and are—
 (1)a high-need local educational agency, as defined in section 2102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602); or
 (2)a local educational agency designated with a metrocentric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics (NCES), in conjunction with the Bureau of the Census, using the NCES system for classifying local educational agencies.
 (d)Competitive criteriaThe competitive criteria used by the Secretary shall include the following: (1)The fiscal capacity of the eligible entity to meet the needs for improvements of school facilities without assistance under this section, including the ability of the eligible entity to raise funds through the use of local bonding capacity and otherwise.
 (2)The likelihood that the local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted.
 (3)The potential energy efficiency and safety benefits from the proposed energy improvements. (e)ApplicationsTo be eligible to receive a grant under this section, an applicant must submit to the Secretary an application that includes each of the following:
 (1)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements.
 (2)A draft work plan of what the applicant hopes to achieve at the school and a description of the energy improvements to be carried out.
 (3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements.
 (4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any.
 (5)An assessment of the expected energy efficiency and safety benefits of the energy improvements. (6)A cost estimate of the proposed energy improvements.
 (7)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds.
				(f)Use of grant amounts
 (1)In generalThe recipient of a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application, subject to the other provisions of this subsection.
 (2)Operation and maintenance trainingThe recipient may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training).
 (3)AuditThe recipient may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning).
 (4)Continuing educationThe recipient may use up to 1 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.
				(g)Contracting requirements
 (1)Davis-BaconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
 (2)CompetitionEach applicant that receives funds shall ensure that, if the applicant carries out repair or renovation through a contract, any such contract process—
 (A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and
 (B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out.
 (h)ReportingEach recipient of a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds and the use of performance tracking for energy improvements (such as the Department of Energy: Energy Star program or LEED for Existing Buildings).
 (i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2018 through 2023.
			